Citation Nr: 1758295	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-36 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for right and left shoulder disorders. 

3.  Entitlement to service connection for right and left knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Army from October 1980 to March 1981, and on active duty from January 1991 to October 1991, September 2000 to May 2001, February 2003 to April 2004, and July 2006 to November 2007.  The Veteran served as a finance specialist with duty in Southwest Asia in 1991,  2003-04, and 2006-07.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In November 2016, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Subsequent to the November 2016 remand, the AOJ granted the Veteran entitlement to service connection for right and left elbow lateral epicondylitis, tension headaches, cervical myositis, lumbar paravertebral myositis, right and left wrist carpal tunnel syndrome, right and left medial epicondylitis, right and left wrist tendonitis, radiculopathy of the right lower extremity, and special monthly compensation based on housebound status.  The remaining issues on appeal are characterized above. 

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran, a Persian Gulf War Veteran, has had fibromyalgia during the appeal period.

2.  The Veteran's bilateral shoulder disability, to include arthritis, did not manifest in service or within one year of separation, and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred as a result of the Veteran's active service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C. §§ 1110, 1117 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The Veteran's bilateral shoulder disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In a September 2017 brief to the Board, the Veteran challenged the competency of the examiner who performed a March 2017 examination because it was not shown that the examiner had any particular expertise, training, or competence in the evaluation of orthopedic disorders and because the examiner failed to consider the Veteran's lay evidence.  This challenge will be addressed below. 

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

III. Fibromyalgia

The Veteran filed a claim for entitlement to service connection for fibromyalgia in October 2008.

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(a)(7), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  

Fibromyalgia is rated under Diagnostic Code 5025 which provides a 10 percent rating if the disorder requires continuous medication for control.  38 C.F.R. § 4.71a.  

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C. § 1117, 38 C.F.R. § 3.317.

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, and fibromyalgia.  38 C.F.R. § 3.317(a)(2).

The Veteran's DD-214 for her period of active service from February 2003 to April 2004 noted that she received the Southwest Asia Service Medal, the Kuwait Liberation Medal (Saudi Arabia), it also stated that she was ordered to active duty in support of Operation Enduring Freedom and served in Iraq from March 2003 to March 2004 and from October 2006 to September 2007.  Based on this evidence, the Board finds that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War and she is therefore a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(e) (2017) (defining the Southwest Asia theater of operations to include Iraq), 38 C.F.R. § 3.2(i) (2017) (defining the Persian Gulf War as from "August 2, 1990 through date to be prescribed by Presidential proclamation or law").  Accordingly, she is eligible for presumptive service connection related to Persian Gulf veterans, as outlined above.    

October 1997 service treatment records (STR) document that the Veteran sought treatment for exhaustion.  An October 1997 general medical examination reported that the Veteran had a history of arthralgia.

In October 2008, the Veteran submitted private treatment records which reported that she presented with a fibromyalgia problem. 

November 2008 VA treatment records reflect that the Veteran had arthralgia and fibromyalgia.

The Veteran was afforded a VA examination in December 2008.  The Veteran reported symptoms of fatigue, lack of energy, and morning joint stiffness.  The examiner determined that the Veteran's symptoms did not meet the criteria for a diagnosis of fibromyalgia. 

Medical records show that the Veteran was diagnosed with fibromyalgia in 2015.  See March 2017 VA Examination Report.  According to the March 2017 VA examination, the Veteran was currently undergoing treatment for fibromyalgia in the form of medication.  She reported nearly constant widespread musculoskeletal pain, stiffness, fatigue, and depression and was prescribed continuous medication for control.  In June 2017, the RO requested that the examiner provide an addendum opinion and called attention to the findings of VA examiners in October and December 2008 who noted no evidence of fibromyalgia.  The examiner took note of these records but did not modify her opinion.   

As the Veteran's symptomatology did manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021, service connection for fibromyalgia is granted.  See 38 C.F.R. § 3.317(a)(1)(i).

IV. Bilateral Shoulder Disability

The Veteran contends that she is entitled to service connection for a bilateral shoulder disability.  The Veteran is service connected for fibromyalgia, and seeks a separate disability evaluation for osteoarthritis of the right and left shoulder.

In between periods of active duty, the Veteran was afforded a VA examination in October 1997.  It was reported that she had a history of pain in her shoulders since 1997.  Upon examination, pain was noted in both shoulders upon rotatory movement of arms, or when performing arm elevation.  The Veteran also experienced tenderness to pressure on both shoulders and on her humeral head joint.  She was diagnosed with generalized arthralgia.  X-rays of her shoulders were unremarkable.

The Veteran's service treatment records (STR) show that the Veteran denied experiencing pain in her shoulders on Report of Medical History forms dated September 1986, April 1998, July 2000, February 2003, and March 2005.

September 2006 STR's reflect that the Veteran was given a temporary profile due to back pain, limiting her physical activities.

March 2008 VA treatment records reflect that the Veteran sought treatment for multiple body aches, mainly in her back, left shoulder, and knee.  She was negative for joint pain, arthritis, or myalgias.  She reported left shoulder pain during extension, but her range of motion was otherwise normal.  July 2008 VA treatment records reflect that the Veteran reported chronic shoulder pain beginning in March 2008.  The pain was characterized as generalized.  The treating physician commented, "fibromyalgia."

The Veteran filed for entitlement to service connection for several disabilities in October 2008.  She reported bilateral carpal tunnel syndrome and joint pains in her back and neck, but she did not mention any disability concerning her shoulders.  The RO went on to develop a claim for generalized arthralgias. 

During a December 2008 VA examination, the Veteran reported that she began to experience pain in her shoulder in 2006, which she believed was caused by the heavy body armor that was part of her uniform.  She told the examiner that she sought medical attention and was given a temporary physical profile at that time.  As noted above, September 2006 STR's reflect that the Veteran was given a temporary profile due to back pain, but shoulder pain or injury were not mentioned on that record.  Pain and tenderness were present bilaterally during the December 2008 examination.  Shoulder X-rays were unremarkable.  The December 2008 examiner determined that the Veteran's complaints of fibromyalgia and complaints of shoulder pain shared the same history.

April 2014 through January 2017 VA treatment records list, "pain in joint involving shoulder region," however it does not appear that the Veteran sought any medical treatment or had any complaints during this timeframe. 

The Veteran was afforded an additional VA examination in March 2017.  The examination was performed by a physician who identified his specialty as physiatrist.  Physiatry is the branch of medicine that deals with the prevention, diagnosis, and treatment of disease or injury.  Dorland's Illustrated Medical Dictionary, 1434 (30th ed., 2003).  The Veteran challenged the physician's competence to evaluate a shoulder disorder but provided no specific reasons and assumed that the physician was a family practice physician.  Moreover, this physician provided supportive opinions for service connection for other claims and the Veteran did not challenge these opinions.  As this is not the case and as scope of expertise of a physiatrist includes the diagnosis of residuals of injury, the Board finds that the Veteran's challenge to competence has no merit.  Further, the examiner noted the Veteran's report of upper back pain and a pressure-like sensation that worsened during periods of stress.  

X-rays revealed bilateral shoulder osteoarthritis.  After reviewing the Veteran's medical record and performing an examination, the examiner determined that the Veteran's current bilateral shoulder disability was less likely than not related to her service.  He explained that osteoarthritis is a chronic condition that gets worse over time with the natural aging process and/or due to repetitive trauma.  He stated that significant medical literature supported the fact that bilateral shoulder arthritis can be considered part of the normal aging process in patients older than 40 years old.  He determined that because the Veteran was not diagnosed with osteoarthritis until 2017, ten years following separation, her bilateral shoulder disability was more likely related to the natural aging process and less likely related to her service.

The Board finds that the preponderance of the evidence weighs against a finding of entitlement to service connection for a bilateral shoulder disability.  July 2008 VA treatment records suggest that the shoulder pain during that time was related to fibromyalgia.  Shoulder pain at that time would not have come from arthritis, as the Veteran's X-rays were unremarkable.  

The Board finds the March 2017 VA examination report and opinion to be of greatest probative value.  The examiner reviewed the Veteran's medical history, considered the Veteran's lay reports, and performed an examination when concluding that bilateral osteoarthritis was unrelated to service.  

Bilateral shoulder arthritis was not diagnosed or manifested in service.  The Veteran denied shoulder pain and arthritis several times throughout her service, and diagnostic testing did not reveal arthritis until March 2017, nearly ten years following separation.

The Board has considered the general statements of the Veteran that her bilateral shoulder osteoarthritis is the result of her time in service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions that her service caused her shoulder arthritis is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In light of the foregoing, the Board affords the medical opinions of record significantly greater probative weight.

The Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Service connection for fibromyalgia is granted.

Service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran is seeking service connection for a bilateral knee disability.

The Veteran's service treatment records (STR) show that the Veteran denied experiencing knee pain on Report of Medical History forms dated September 1986, April 1998, July 2000, February 2003, and March 2005.

March 2008 VA treatment records reflect that the Veteran sought treatment for multiple body aches, mainly in her back, left shoulder and knee.  February 2009 VA treatment records reflect that the Veteran sought treatment for knee pain and bilateral knee crepitance without effusions.  The treating physician ruled out rheumatoid arthritis or inflammatory arthritis.

The Veteran was afforded a VA examination in December 2008.  She reported joint pain in her right and left knee, but there was no evidence of deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motions or episodes of dislocation or subluxation.  She also reported experiencing warmth in her left knee.  There were no constitutional symptoms of arthritis.  Tenderness was found upon examination, however no other symptoms were noted.  X-rays showed normal articular spaces, bone density, and soft tissues.  There was no evidence of focal bone lesion, fracture, or dislocations, and the X-rays were determined to be normal.  The Veteran was diagnosed with a bilateral knee sprain.

April 2014 through January 2017 VA treatment records list, "knee: arthralgia," however it does not appear that the Veteran sought any medical treatment or had any complaints during this timeframe. 

The Veteran was afforded an additional VA examination for her knees in March 2017.  The examiner reported that the Veteran was diagnosed with bilateral knee osteoarthritis in November 2005 VA treatment records.  The examiner stated that a November 2005 X-ray revealed mild narrowing of the medial femorotibial joint space bilaterally as seen with early degenerative osteoarthritic changes.

The Board is unable to locate the referenced November 2005 VA treatment records diagnosing the Veteran with bilateral knee osteoarthritis.  Additionally, this statement is contradicted by March 2008 VA treatment records, which appeared to rule out arthritis of the right and left knee.  A remand is needed to clarify the Veteran's knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include any VA treatment prior to November 2008.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a new VA orthopedic examination to address the nature and etiology of her claimed bilateral knee disability.  All necessary clinical tests should be performed.  

The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should opine as to whether it is "at least as likely as not" that any knee disability identified on examination is attributable to the Veteran's service.  

If possible, the examiner is asked to differentiate between the fibromyalgia symptoms and the symptoms attributable to any other knee disabilities discovered.

Any opinion must be accompanied by a complete rationale.  

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


